Citation Nr: 0005211	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post 
traumatic stress disorder (PTSD), on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This appeal arises from a rating decision of September 1998 
from the Montgomery, Alabama, Regional Office (RO).  

The veteran's representative at the Board of Veterans' 
Appeals (Board) has raised the issue of service connection 
for paraplegia as secondary to post traumatic stress disorder 
(PTSD) and has sought to reopen the decision finding that 
paraplegia was the result of misconduct.  These issues are 
not inextricable intertwined with the increased rating issue 
and are referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been developed.

2.  The veteran's service-connected PTSD is manifested by 
chronic sleep impairment, depressed mood, mild memory 
impairment, and impaired judgment.  

3.  Abstract thinking was not impaired and there is no 
evidence of flattened affect, disturbed speech, panic 
attacks, or difficulty understanding complex commands.  


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, and not 
more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Department of Veterans Affairs (VA) treatment records, dated 
from January through April 1998, show general medical and 
psychiatric treatment.  The records show that the veteran was 
in group PTSD clinical team (PCT) treatment.

The report of a VA examination, dated in June 1998, indicates 
that the veteran reported intrusive thoughts and 
recollections, nightmares twice monthly, and flashbacks.  He 
also reported avoidance behavior and hyper vigilance, a 
startle response, and feelings of depression and rage.  He 
complained of an inability to concentrate and forgetting 
where he put things.  Objective findings on the report show 
that the veteran's thought processes and thought content 
appeared to be within normal limits.  The veteran denied 
delusions and hallucinations, and suicidal and homicidal 
thoughts and ideations.  The report notes the veteran was 
fully oriented and speech was normal.  Memory, concentration, 
and judgment were impaired and mood was mildly depressed.  
Sleep impairment appeared to be chronic.  The report provides 
a diagnosis of chronic moderate PTSD.  Global assessment of 
functioning (GAF) was 60, reflecting moderate social and 
occupational impairment due to PTSD, according to the 
examiner.

The report of a VA examination, dated in August 1998, 
indicates that a clinical interview of the veteran showed 
that there had been no change in symptoms from the June 1998 
examination.  The diagnosis was chronic moderate PTSD.

II.  Legal Analysis

The appellant has presented a well-grounded claim for a 
higher disability evaluation on appeal from the initial grant 
of service connection within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided VA examinations to the 
appellant.  There is no indication of additional medical 
records that the RO failed to obtain.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

In a rating decision in September 1998, service connection 
for PTSD was granted with a 10 percent disability rating 
assigned.  The 10 percent rating has remained in effect since 
that time.

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not explicitly consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, and as the RO has, in effect, considered whether the 
veteran was entitled to a higher disability evaluation for 
his PTSD for any period of time since the original rating, 
the Board finds no prejudice to the appellant in considering 
the issue as one of entitlement to a higher rating on appeal 
from the initial grant of service connection.  The appellant 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original ratings properly considered based on all the 
evidence of record. 

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1999) (Schedule).  The disability ratings are based 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Under the criteria of Diagnostic Code 9411 for PTSD, a 10 
percent rating is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decreases work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
are controlled by continuous medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The June 1998 VA examination report indicates that there was 
chronic sleep impairment, depressed mood, and mild memory 
impairment.  Speech or conversation was normal.  These 
factors are applicable to a 30 percent rating for PTSD.  

The June 1998 VA examination report shows that thought 
processes and thought content were not impaired.  Therefore, 
abstract thinking is not impaired.  There is no evidence of 
flattened affect, disturbed speech, panic attacks, or 
difficulty understanding complex commands.  Additionally, 
while the examination report does show memory impairment, the 
report does not show that it amounts to retention of only 
highly learned material or forgetting to complete tasks.  
Rather, the veteran indicated that he forgot where he put 
things which amounts to mild memory loss.  This is applicable 
to a 30 percent rating.  The examination report does show 
impaired judgment.  This is the only factor applicable to a 
50 percent or greater rating that the veteran's disability 
satisfies.  The veteran's disability does not satisfy any 
other factor of the rating criteria for a 50 percent or 
greater rating.  The evidence does show that the veteran's 
PTSD satisfies several factors that are applicable to a 30 
percent rating.  Therefore, the veteran's PTSD most closely 
approximates the criteria for no more than a 30 percent 
rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(1999).

Based on the above, the evidence of record supports a 30 
percent disability rating, and no more, for PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).



ORDER

A 30 percent disability rating for PTSD is granted, subject 
to the laws and regulations governing the disbursement of 
monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

